DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 1 & 10 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 5,9 & 13 directed to species based on the allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 5, 9 & 13 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
 
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 06/23/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art made of record does not disclose or suggest either alone or in combination “and  - 50 -Toshiba Ref.: G10016967-US-AOur Ref.: 18F261a second insulating layer provided between the semiconductor portions adjacent to each other in the third direction …………the smallest distance from a geometrical center of gravity of the second insulating layer to the first or 15second stacked body on the first cross-section being represented by D1………a distance from a surface of the first stacked body facing a predetermined one of the semiconductor portions to a surface of the second stacked body facing the predetermined one of the semiconductor portions on the 25second cross-section being represented by D2 , a relationship 2D1> D2 is satisfied” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
Regarding claim 1, Tokuhira et al. (US 2017/0263614 A1) teaches,

    PNG
    media_image1.png
    742
    472
    media_image1.png
    Greyscale

A semiconductor memory device (Fig. 3A as annotated above) comprising: a substrate (BS); 
5a first stacked body (LS1 as annotated above) comprising a plurality of first conductive layers (11 & 21 on left) stacked in a first direction (Z) intersecting with a surface of the substrate ; a second stacked body  largest as a second cross-section( at line A-B or C-D where width of 52 is largest as “a second cross section”)
But Tokuhira fails to teach, 
….and  - 50 -Toshiba Ref.: G10016967-US-AOur Ref.: 18F261a second insulating layer provided between the semiconductor portions adjacent to each other in the third direction ……… the smallest distance from a geometrical center of gravity of the second insulating layer to the first or 15second stacked body on the first cross-section being represented by D1…….a distance from a surface of the first stacked body facing a predetermined one of the semiconductor portions to a surface of the second stacked body facing the predetermined one of the semiconductor portions on the 25second cross-section being represented by D2 , a relationship 2D1> D2 is satisfied.
Although Konagai et al. (US 2017/0077131 A1) teaches a second insulating layer 33 (Fig. 17) formed next to a first insulator layer 41 (Fig. 17), it is not obvious to combine  Tokuhira with Konagai to teach the above limitations as claimed.

With respect to claim 10 the prior art made of record does not disclose or suggest either alone or in combination “and 25a second insulating layer provided between the semiconductor portions adjacent to each other in the third direction…….. and the second insulating layer  comprises a third insulating portion extending in the first direction, and a fourth insulating portion extending in the first direction farther from the substrate than the third 10insulating portion, wherein, referring to a distance between a center position in the second direction of the first insulating portion and a center position in the second direction of the second insulating portion as d1 , 15referring to a distance between the center position in the second direction of the second insulating portion and a center position in the second direction of the fourth insulating portion as d2,  the relationship d2>d1 is satisfied” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
Regarding claim 10, Tokuhira et al. (US 2017/0263614 A1) teaches,




But Tokuhira fails to teach, 
and  25a second insulating layer provided between the semiconductor portions adjacent to each other in the third direction…….- 56 -Toshiba Ref.: G10016967-US-A Our Ref.: 18F261and the second insulating layer  comprises a third insulating portion extending in the first direction, and a fourth insulating portion extending in the first direction farther from the substrate than the third 10insulating portion, wherein, referring to a distance between a center position in the second direction of the first insulating portion and a center position in the second direction of the second insulating portion as d1 , 15referring to a distance between the center position in the second direction of the second insulating portion and a center position in the second direction of the fourth insulating portion as d2,  the relationship d2>d1 is satisfied.
Although Konagai et al. (US 2017/0077131 A1) teaches a second insulating layer 33 (Fig. 17) formed next to a first insulator layer 41 (Fig. 17), it is not obvious to combine  Tokuhira with Konagai to teach the above limitations as claimed.
Claims 2-9 are allowed being dependent on claim 1.
Claims 11-13 are allowed being dependent on claim 10.
The closest prior of records are Tokuhira et al. (US 2017/0263614 A1) and Konagai et al. (US 2017/0077131 A1). None of the prior arts on record teaches the allowable limitations nor would be obvious to modify without breaking the functionality of the devices.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
SUE PURVIS can be reached on (517)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.A.R/Examiner, Art Unit 2813                                                                                                                                                                                                        

/KHAJA AHMAD/Primary Examiner, Art Unit 2813